Carter v. Grover et al                                              






NO. 10-90-168-CV

IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

          HERBIE CARTER,
                                                                                            Appellant
          v.

          FREDERICK W. GROVER, ET AL,
                                                                                            Appellees

* * * * * * * * * * * * *

 From 52nd Judicial District Court
Coryell County, Texas
Trial Court #25150

* * * * * * * * * * * * *

MEMORANDUM OPINION

* * * * * * *
          This is an appeal from an order of dismissal signed on July 25, 1990.  The transcript does
not include a motion for a new trial, thus the record was due in this court on September 24.  The
transcript was filed in this court on October 25.  See Tex. R. App. P. 54(a).  Appellant's brief was
due November 26.  Neither party has filed a brief.
          The appeal is dismissed for want of prosecution.  Tex. R. App. P. 74(l)(1).

                                                                                 PER CURIAM

Before Chief Justice Thomas and Justice Vance
            (Justice Cummings not participating)
Dismissed
Opinion delivered and filed January 31, 1991
Do not publish